Citation Nr: 0903306	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 13, 
2006, for the grant of service connection for anxiety.

2.  Entitlement to an effective date earlier than January 13, 
2006, for the grant of service connection for tinnitus.  

3.  Entitlement to an effective date earlier than January 13, 
2006, for the grant of service connection for left ear 
hearing loss.  

4.  Entitlement to an effective date prior to January 13, 
2006, for the grant of a separate compensable evaluation for 
painful scarring of the left knee, residual of shell fragment 
wound

5.  Entitlement to an effective date prior to January 13, 
2006, for the grant of a 10 percent evaluation for left ankle 
scarring, residual of shell fragment wound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The veteran had active service from July 1967 to April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in November 2008.  The hearing 
transcript has been associated with the claims file.

The Board notes that the veteran, in an April 2007 statement, 
appears to raise a claim of increased compensation for a left 
knee disability.  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  On January 13, 2006, the RO received the veteran's claims 
of service connection for anxiety, tinnitus, and hearing 
loss; there was no pending claim prior to January13, 2006, 
pursuant to which service connection for anxiety, tinnitus, 
or hearing loss, could have been awarded.

2.  On January 13, 2006, the RO received the veteran's claim 
for a separate compensable rating for painful scar of the 
left knee.  There is no medical evidence showing that a 
separate compensable rating was warranted prior to June 2006.  

3.  On January 13, 2006, the RO received the veteran's claim 
for an increased rating for left ankle scarring.  There is no 
medical evidence showing a compensable rating was warranted 
prior to July 2006.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 13, 
2006, for the award of service connection for anxiety are not 
met.  38 U.S.C.A. §§ 5107, 
5110 (West. 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

2.  The criteria for an effective date prior to January 13, 
2006, for the award of service connection for tinnitus are 
not met.  38 U.S.C.A. §§ 5107, 
5110 (West. 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

3.  The criteria for an effective date prior to January 13, 
2006, for the award of service connection for left ear 
hearing loss are not met.  38 U.S.C.A. §§ 5107, 
5110 (West. 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

4.  The criteria for an effective date prior to January 13, 
2006, for a separate compensable percent rating for painful 
scar of the left knee are not met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

5.  The criteria for a compensable rating prior to January 
13, 2006, for left ankle scarring are not met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, the notice 
requirements apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

With respect to the claims of earlier effective dates for the 
awards of service connection, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran in January 
2006 providing the notice then required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for the initial claims of 
service connection.  Service connection was subsequently 
granted, and the veteran appealed the initial effective date.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed.  In any event, the veteran was provided 
notice of the effective date regulations in a September 2006 
notice letter, and the claim was subsequently readjudicated, 
without taint from any prior decisions.  

With respect to the claims of earlier effective dates for the 
awards of increased ratings, the AOJ sent a letter to the 
veteran in September 2006 providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letter postdated the initial 
adjudications, the claims were subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits, such as 
requesting Social Security Administration records (and 
notifying the veteran that the records were unavailable) and 
providing a personal hearing.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings, and generally further development of the evidence 
is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The veteran has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

Earlier Effective Date for Awards of Service Connection

Service connection for anxiety, tinnitus, and left ear 
hearing loss was established by the currently appealed rating 
decision in June 2006, with an effective date of January 13, 
2006.  The veteran contends that the effective date should be 
the date he filed his initial claim of service connection, 
which review of the evidence indicates was in February 1970.  
See February 1970 claim; November 2008 Travel Board hearing 
transcript.  He admits that he only filed a claim of service 
connection for residuals of shrapnel wound at that time, but 
contends that the anxiety, left ear hearing loss, and 
tinnitus existed at that time and that the only reason he did 
not file then was that he was ignorant of their existence.  
See November 2008 Travel Board hearing transcript.  Thus, he 
believes the effective date for the grants of service 
connection for anxiety, tinnitus, and left ear hearing loss 
should be the date the February 1970 claim was received.  

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  See 
38 U.S.C.A. § 5101(a).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

A review of the claims folder indicates that the veteran 
filed a claim for anxiety, tinnitus, and hearing loss that 
was received on January 13, 2006.  VA medical evidence dating 
in February and June 2006 subsequently reports the initial 
findings of anxiety, tinnitus, and left ear hearing loss.  
The June 2006 rating decision then granted service connection 
for anxiety, tinnitus, and left ear hearing loss, effective 
the date the claim was received, January 13, 2006.  

The veteran believes that service connection should be 
granted effective the date of his original claim of service 
connection because he believes his conditions were then in 
existence.  Even assuming the anxiety, tinnitus, and left ear 
hearing loss existed at that time, however, the effective 
date of an award of service connection is not based on the 
date a condition onset, but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  

In this case, the earliest effective date possible is the 
date that the claim was received.  38 C.F.R. § 3.400(b)(2).  
Nothing in the evidence prior to that date can be construed 
as a claim of service connection for anxiety, tinnitus, or 
left ear hearing loss.  Therefore, the stated effective dates 
are appropriate.  

Earlier Effective Date for the Award of Increased/Separate 
Ratings

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefore.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o)(1) (2008).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).  In 
all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2008); VAOPGCPREC 12-98 
(Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2007).  
Additionally, 
38 C.F.R. § 3.155(a) provides that any communication or 
action from a claimant, indicating an intent to apply for one 
or more benefits under the laws administered by the VA, may 
be considered an informal claim.  Such informal claims must 
identify the benefit sought.  

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  
38 C.F.R. § 3.155(a),  When considering "informal claims" 
based on medical records, the "date of claim" will be the 
date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, 
or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Earlier Effective Date for Separate Compensable Rating for 
Left Knee Scar

The veteran disagrees with the effective date of January 13, 
2006, for the assignment of the separate 10 percent rating 
for painful left knee scar, residual from shrapnel wound.  He 
contends that the effective date should go back to the date 
he filed his initial claim of service connection for 
residuals of left knee shrapnel wound since the scar was in 
existence at that time.  See November 2008 Travel Board 
hearing transcript.  

Service connection was established for residuals of shell-
fragment wound to the left knee in a March 1970 Rating 
Decision, and a noncompensable evaluation was assigned.  The 
evaluation was later increased to 10 percent, effective 
August 2, 1978, based on evidence of arthritis with painful 
range of motion.  See October 1978 Rating Decision.  These 
decisions are final.  38 U.S.C.A. § 4005(c) (West 1976); 8 
C.F.R. §§ 3.104, 19.118, 19.153 (1978).  See also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  

The veteran did not contact the RO again until January 2006, 
when he filed a claim for a separate rating for painful scar 
of the left knee, which was received by the RO on January 13, 
2006.  In conjunction with the claim, a VA examination was 
conducted in June 2006, and the report indicated that the 
veteran had painful scarring in the left knee as a residual 
of shell fragment wound.  A 10 percent rating was assigned, 
effective January 13, 2006, the date of receipt of claim.  
See June 2006 Rating Decision. 

As noted above, the veteran has contended that the date of 
claim should be the date of receipt of the February 1970 
claim since the scar was in existence at that time.  Review 
of the medical evidence does indicate that the veteran had 
residual scarring of the left knee in 1970.  The evidence 
does not indicate that the scarring was painful (or otherwise 
compensable) until June 2006 when the VA examination was 
conducted, however.  Compare October 1968 service examination 
record and October 1973 and September 1978 VA examination 
records with June 2006 VA examination record.  Thus, the date 
of the factually ascertainable increase is actually the date 
of the June 2006 VA examination.  

As the increase in disability is shown to have occurred after 
the veteran's written claim for increased rating was 
received, the RO could have assigned an effective date later 
than January 13, 2006 under 38 C.F.R. § 3.400(o)(1).  The RO 
chose not to do so, however, and the veteran received the 
benefit of an effective date based on the date his claim was 
received.  

Based upon the criteria for the assignment of an effective 
date of an increased rating and the absence of any evidence 
in the year prior to the date of the veteran's claim to 
support the assignment of a separate 10 percent rating for 
painful scarring, the Board cannot assign an effective date 
earlier than January 13, 2006.  Accordingly, the veteran's 
claim for entitlement to an earlier effective date for the 
separate 10 percent rating for painful scarring of the left 
knee, residual of shell fragment wound, must be denied.  

Earlier Effective Date for Compensable Rating for a Left 
Ankle Scar

The veteran disagrees with the effective date of January 13, 
2006, for the assignment of a 10 percent rating for a left 
ankle scar.  He contends that the effective date should go 
back to the date he filed his initial claim of service 
connection for a left ankle disorder, residual of a shell 
fragment wound in October 1973.  See November 2008 Travel 
Board hearing transcript.  

Service connection was established for left ankle scar, 
residual of shell-fragment wound, in a June 1974 Rating 
Decision, and a noncompensable evaluation was assigned.  This 
decision is final.  38 U.S.C.A. § 4005(c) (West 1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).  See also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  

The veteran did not contact the RO again until January 2006, 
when he filed a claim for an increased rating for painful 
scar of the left ankle, which was received by the RO on 
January 13, 2006.  In conjunction with the claim, a VA 
examination was conducted in July 2006, and the report 
indicated that the veteran had painful scarring in the left 
ankle as a residual of shell fragment wound.  A 10 percent 
rating was assigned, effective January 13, 2006, the date of 
receipt of claim.  See July 2006 Rating Decision.  

As noted above, the veteran has contended that the date of 
claim should be the date of receipt of the October 1973 claim 
since the scar was in existence at that time.  Review of the 
medical evidence suggests that the veteran had scarring of 
the left ankle in 1973.  The evidence does not include any 
findings that the scarring was painful (or otherwise 
compensable) until July 2006 when the VA examination was 
conducted, however.  Compare October 1968 service examination 
record and October 1973 and September 1978 VA examination 
records with July 2006 VA examination record.  Thus, the date 
of the factually ascertainable increase is actually the date 
of the July 2006 VA examination.  

As the increase in disability is shown to have occurred after 
the veteran's written claim for increased rating was 
received, the RO could have assigned an effective date later 
than January 13, 2006 under 38 C.F.R. § 3.400(o)(1).  The RO 
chose not to do so, however, and the veteran received the 
benefit of an effective date based on the date his claim was 
received.  

Based upon the criteria for the assignment of an effective 
date of an increased rating and the absence of any evidence 
in the year prior to the date of the veteran's claim to 
support the assignment of a 10 percent rating for painful 
scarring of the left ankle, the Board cannot assign an 
effective date earlier than January 13, 2006.  Accordingly, 
the veteran's claim for entitlement to an earlier effective 
date for the 10 percent rating for painful scarring of the 
left ankle, residual of shell fragment wound, must be denied.  


ORDER

An effective date earlier than January 13, 2006, for the 
grant of service connection for anxiety is denied. 

An effective date earlier than January 13, 2006, for the 
grant of service connection for tinnitus is denied. 

An effective date earlier than January 13, 2006, for the 
grant of service connection for left ear hearing loss is 
denied. 

An effective date earlier than January 13, 2006, for the 
grant of a separate compensable rating for scarring of the 
left knee is denied. 

An effective date earlier than January 13, 2006, for the 
grant of a compensable rating for left ankle scarring is 
denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


